ORDER
On March 5, 1981, the plaintiff appeared before us in an effort to show cause why his appeal from the denial by a Superior Court justice of his complaint seeking a mandatory injunction directed against this court’s Disciplinary Board should not be dismissed. The complaint asks that the Disciplinary Board be required to give a declaratory ruling pursuant to G.L.1956 (1977 Reenactment) § 42-35-8 of the Administrative Procedures Act (APA). The show-cause order was based upon our ruling in Petition of Rhode Island Bar Association, 118 R.I. 489, 374 A.2d 802 (1977), where we ruled that the judicial branch of government is not subject to the provisions of the APA. In like manner, the Disciplinary Board is an agency of this court, and it too is not within the reach of the APA. Consequently, no cause having been shown, the plaintiff’s appeal is denied and dismissed.
SHEA, J., did not participate.